Citation Nr: 1412376	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  06-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond January 20, 2006.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 14, 1993, to January 19, 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board notes that the Veteran has utilized various mailing addresses during the course of her claim, and presently has an address of record in Sacramento, California; however, the Muskogee RO has jurisdiction over the Veteran's education claim.  

This matter was remanded by the Board in August 2008.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veteran contends that she is entitled to an extension of her delimiting date for educational assistance benefits.  The present delimiting date is January 20, 2006, the day following her separation from active service.  She contends that an extension is warranted because her service-connected PTSD has prevented her from initiating and maintaining her education program.  In August 2008, the Board remanded the matter to further develop the record by way of obtaining additional relevant information from the Veteran, obtaining the Veteran's claims folder and associating it with the record before the Board, and obtaining an opinion from a mental health specialist as to the Veteran's ability to initiate or complete a program of education. 

Following the August 2008 remand, the RO sent the Veteran six letters to varying addresses requesting that she provide the specific dates during which she was prevented from initiating or completing her education program due to disability.  A July 2013 letter was indeed mailed to the Veteran's current address of record.  She has not responded to any of these inquiries.  As remand is required for the reasons discussed, below, the Board finds that the RO should provide the Veteran with one more opportunity to provide the necessary information related to the specific dates she was unable to attend school due to her disability.

The August 2008 remand also required the RO to obtain the Veteran's claims file and associate it with the education folder in order for the Board to review the pertinent health records in connection with this claim.  This action did not occur.  At present, the Board has available for its review the documents within the education folder and the documents within the Veteran's claims file on Virtual VA, neither of which includes healthcare treatment records.  Furthermore, the RO was ordered to obtain an opinion from a mental health specialist, who was to review both the education and claims files and provide an opinion as to the Veteran's ability to initiate or complete a chosen program of education during the course of this claim and appeal.  The December 2013 supplemental statement of the case makes reference to a "mental health evaluation" in the "Evidence" section, and references a mental health opinion in the "Reasons and Bases" section; however, this mental health evaluation report is not available for the Board's review.  It is presumably found within the Veteran's claims files, which have not been made available to the Board.

For these reasons, the Board finds that the RO failed to substantially comply with the August 2008 remand directives.  Such noncompliance is error on the part of the RO.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the matter for compliance.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Contact the Veteran at her address of record and provide her one more opportunity to clarify the specific beginning and ending dates of the period(s) during which she contends that she was unable to work, go to school, or attend training because of her psychiatric disability since her separation from active service on January 19, 2006.  The RO should also undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's psychiatric disability during the period of this claim, to include obtaining and associating with the record a copy of any mental health specialist opinion obtained in response to the August 2008 Board remand. 

2.  The Veteran's claims folders should be associated  with the education folder and made available for the Board's review. 

3.  The RO should also undertake any other development it determines to be warranted. 

4.  Then, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran a supplemental statement of the case and afford her the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


